The opinion of the Court was by
Shepley J. ■
The demandant claims to recover by virtue of an attachment made on January 20, 1836, upon a writ in his favor against Samuel Smith and others; and shows a judgment obtained in that suit and the levy of an execution issued thereon duly made upon the demanded premises. And a conveyance of the same from John C. Dexter and wife to Smith, by a deed made on March 31, 1835, and recorded on April 7, 1835.
The tenant exhibits a conveyance of the same from Smith to himself and William H. Foster, by deed made on March 21, 1835, and recorded on March 19, 1836, after the attachment. And conveyances from himself and Foster to Smith of the same in mortgage on March 21, 1835, and recorded on March 23, 1835. In the agreed statement it is said, that “ the premises are wood and timber land unenclosed.”
It was decided in the case of Veazie v. Parker, ante p. 170, that the record of a conveyance in mortgage to a person did not give notice, that such person had before conveyed the same estate to the mortgagor. The case does not present any evidence of an entry or occupation by the grantees of Smith under their deed, which would give notice, that they had purchased from him.

Judgment for demandant.